*501OPINION
By STEVENS, J.
Sec 4621, GC, provides as follows:
“In each municipality availing itself of these provisions to maintain the police relief fund the council thereof each year in the manner provided by law for other municipal levies, and in addition to all other-levies authorized by law shall levy a tax of not to exceed three-tenths of a mill on each dollar upon all the real and personal property as listed for taxation in the municipality but sufficient in amount within the three-tenths of a mill to provide funds for the payment of all pensions granted to policemen under existing laws. In the matter of such levy the- board of trustees of the police relief fund shall be subject to the provisions of law controlling the heads of the departments in the municipality and shall discharge all the duties required of such heads of departments.”
The question here presented is, Gan the council of the city of Akron, having failed to make a tax levy, under §4621, GC, to provide funds for the payment of pensions granted to policemen, be compelled, by mandamus, to appropriate funds for the maintenance of the police relief fund?
The city council having failed to make a levy in conformity to §4621, GC, supra, we know of no law which specifically requires it to appropriate money for the police relief fund, and we therefore hold that the trial court was right in refusing to issue a writ of mandamus requiring it so to do.
The judgment in case No. 2413 is affirmed.
In case No. 2414, the board of trustees of the police relief fund of the.city of Akron, sought to compel the council of the city of Akron to levy a tax in conformity to the provisions of §4621, GC, to provide funds for the maintenance and operation of the police relief fund of said city during the fiscal year 1934.
- There is nothing appearing in the record in said cause which absolves the council from complying with the mandatory provisions of §4821, GC, and we accordingly hold that the trial court properly ruled when it allowed the issuance of the writ of mandamus to compel the council of the city to levy a tax in accordance with the- provisions of said statute.
The judgment of the trial court in case No. 2414 is affirmed.
WASHBURN, PJ, and FUNK, J, concur in judgments.